Name: Council Regulation (EU) NoÃ 432/2013 of 13Ã May 2013 amending Regulation (EU) NoÃ 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 14.5.2013 EN Official Journal of the European Union L 129/15 COUNCIL REGULATION (EU) No 432/2013 of 13 May 2013 amending Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 356/2010 (2) imposes restrictive measures against the persons entities and bodies identified in Annex I to that Regulation, as provided for in United Nations Security Council Resolution 1844 (2008). (2) On 6 March 2013, the United Nations Security Council adopted Resolution 2093 (2013) updating the designation criteria applied by the Security Council Sanctions Committee established pursuant to Resolution 751 (1992) concerning Somalia. (3) On 25 April 2013 the Council adopted Decision 2013/201/CFSP (3), which amends Decision 2010/231/CFSP and updates it with respect to UNSCR 2093 (2013). (4) This measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 2(3) of Regulation (EU) No 356/2010 is replaced by the following: 3. Annex I shall consist of natural or legal persons, entities or bodies designated by the Security Council or the Sanctions Committee as: (a) engaging in or providing support for acts that threaten the peace, security or stability of Somalia, including acts that threaten the peace and reconciliation process in Somalia, or threaten the Federal Government of Somalia or the African Union Mission in Somalia (AMISOM) by force; (b) having acted in violation of the arms embargo or the prohibition against providing related assistance or the arms resale and transfer restrictions as stipulated in paragraph 34 of UNSCR 2093 (2013); (c) obstructing the delivery of humanitarian assistance to Somalia, or access to, or distribution of, humanitarian assistance in Somalia; (d) being political or military leaders recruiting or using children in armed conflicts in Somalia in violation of applicable international law; (e) being responsible for violations of applicable international law in Somalia involving the targeting of civilians, including children and women, in situations of armed conflict, including killing and maiming, sexual and gender-based violence, attacks on schools and hospitals and abduction and forced displacement.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2013. For the Council The President E. GILMORE (1) OJ L 105, 27.4.2010, p. 17. (2) OJ L 105, 27.4.2010, p. 1. (3) OJ L 116, 26.4.2013, p. 10.